DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 4-8 and 18-19 are objected to because of the following informalities:
Claim 4 recites the limitation “the method further comprises;” in line 4. For clarification it is recommended to change to “the method further comprises:”.
Claims 5-8 are also objected for the same reason as set forth above in claim 4.
Claim 18 recites the limitation “configuration information” in line 2. For consistency and clarification with “configuration information” in line 3 of claim 16, it is recommended to change “configuration information” in line 2 to “the configuration information”.
Claim 19 is also objected for the same reason as set forth above in claim 18.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-14, 16-20, and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. “Coordinated Dynamic Spectrum Sharing for 5G and Beyond Cellular Networks” (hereinafter referred to as “Jeon”).
	As to claims 1 and 29, Jeon teaches a method for wireless communication at a first node of a first network (§III: method of CSS at first BS of first BS’s network), comprising:
receiving configuration information for communicating with a second node of the first network via a shared radio frequency spectrum band, the configuration information including a network identification of the first network and a first priority of the first network relative to one or more other priorities of one or more other networks (§III.F: receive parameters (i.e., configuration information) including BS ID and a priority factor for resource reservation; §III.A: the resource reservation (i.e., configuration information) being for how BS will serve UEs (i.e. communicating with a second node); §I: CSS framework in three-tiered access model for unlicensed and shared usage allows prioritization between sharing entities);
measuring a received signal strength of one or more other wireless nodes of the one or more other networks (§III.C: measure received signal strength of other BSs of other BS networks); and
transmitting one or more communications to the second node at a transmission power, wherein the transmission power is determined based at least in part on the received signal strength of the one or more other wireless nodes and the first priority of the first network (§§III.A, III.C, and III.F: serve UEs using transmission power based on expected interreference determined from measured received signal strength and maximum allowed transmission power and priority factor received in configuration information).
As to claim 2, Jeon teaches the method of claim 1, wherein the determining the transmission power further comprises:
determining a service priority of a data channel to be transmitted to the second node, and wherein the transmission power is further determined based at least in part on the service priority relative to a plurality of service priorities (§§I and III.F)
As to claim 3, Jeon teaches the method of claim 1, wherein:
the first node is one of a user equipment (UE), a base station, an access point (AP), or a station (STA), and the second node is one of a UE, a base station, an AP, or a STA (§III: first node is BS and second node is BS in D-CSS case).
As to claim 10, Jeon teaches the method of claim 1, wherein the first priority is determined based at least in part on a priority configuration provided by a coexistence manager associated with the first network and the one or more other networks (§III: SSM).
As to claim 11, Jeon teaches the method of claim 1, wherein the configuration information further indicates a maximum allowed interference of the one or more other networks, and wherein the transmission power is further determined based at least in part on the maximum allowed interference of the one or more other networks (§IV.B).
As to claim 12, Jeon teaches the method of claim 1, wherein the configuration information further indicates synchronization information for frame synchronization among the first network and the one or more other networks (§§III.A-III.B).
As to claim 13, Jeon teaches the method of claim 12, wherein the first priority relative to the one or more other priorities of the one or more other networks is based at least in part on one or more of time resources or frequency resources, and wherein the time resources are determined based at least in part on the synchronization information (§§I, III.B, and III.F).
As to claim 14, Jeon teaches the method of claim 13, wherein the transmission power for the one or more communications is reduced for time resources, frequency resources, or combinations thereof, in which the one or more other networks have higher priority than the first network, and the transmission power for the one or more communications is maintained at a nominal level for time resources, frequency resources, or combinations thereof, in which the first network has higher priority than the one or more other networks (§§I, III.B, and III.F).
As to claims 16 and 30, Jeon teaches a method for wireless communication at a second node of a first network (§III: method of CSS at second BS of first BS’s network), comprising:
identifying configuration information for communications with at least a first node of the first network via a shared radio frequency spectrum band, the configuration information including a network identification of the first network and a first priority of the first network relative to one or more other priorities of one or more other networks (§III.F: identify parameters (i.e., configuration information) including BS ID and a priority factor for resource reservation; §III.A: the resource reservation (i.e., configuration information) being for how BS will serve UEs (i.e. communicating with a second node); §I: CSS framework in three-tiered access model for unlicensed and shared usage allows prioritization between sharing entities);
measuring a received signal strength of one or more other wireless nodes of the one or more other networks (§III.C: measure received signal strength of other BSs of other BS networks); and
transmitting one or more communications to the first node at a transmission power, wherein the transmission power is determined based at least in part on the received signal strength of the one or more other wireless nodes and the first priority of the first network (§§III.A, III.C, and III.F: serve UEs using transmission power based on expected interreference determined from measured received signal strength and maximum allowed transmission power and priority factor received in configuration information).
As to claim 17, claim 17 is rejected the same way as claim 3.
As to claim 18, Jeon teaches the method of claim 16, further comprising:
transmitting configuration information to the first node that indicates the first priority of the first network for use in determining a communication power for communications from the first node (§III).
As to claim 19, claim 19 is rejected the same way as claim 11.
As to claim 20, claim 20 is rejected the same way as claim 2.
As to claim 27, claim 27 is rejected the same way as claim 10.
As to claim 28, claim 28 is rejected the same way as claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Mukherjee et al. US 2019/0327765 A1 (hereinafter referred to as “Mukherjee”).
As to claim 4, Jeon teaches the method of claim 1.
Although Jeon teaches “The method of claim 1,” Jeon does not explicitly disclose “the configuration…second reference signal”.
However, Mukherjee teaches the configuration information includes a first network identity of the first network that is indicated in one or more reference signals transmitted from nodes of the first network, and wherein the method further comprises;
identifying at least a first reference signal of the second node based at least in part on the first network identity indicated in the first reference signal; and
identifying at least a second reference signal of a second network associated with one or more of the other wireless nodes based at least in part on a second network identity indicated in the second reference signal (¶102: configuration information includes RS information unique to the CBSD/BS so that reference signals received of the CBSD/BS network are identifiable as reference signals of the CBSD/BS network and reference signals received of other CBSD/BS networks are identifiable as reference signals of the respective other CBSD/BS networks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Jeon by including “the configuration…second reference signal” as taught by Mukherjee because it provides Jeon’s method with the enhanced capability of differentiating between different cells (Mukherjee, ¶102).
As to claim 5, Jeon in view of Mukherjee teaches the method of claim 4.
Mukherjee further teaches the one or more reference signals include one or more of a remote interference management reference signal (RIM-RS) or a sounding reference signal (SRS) (¶102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Jeon in view of Mukherjee by including “the one or more reference signals include one or more of a remote interference management reference signal (RIM-RS) or a sounding reference signal (SRS)” as further taught by Mukherjee for the same rationale as set forth in claim 4 (Mukherjee, ¶102).
As to claim 6, Jeon in view of Mukherjee teaches the method of claim 4. Jeon further teaches determining that the second network has a higher priority than the first network based at least in part on one or more of the first network identity or the second network identity;
determining that a signal strength of the second reference signal exceeds a threshold value; and
reducing the transmission power for the one or more communications by a set amount based at least in part on the signal strength of the second reference signal and the higher priority of the second network (§§I, III.C, III.D, III.F, IV.B: reducing transmission power based on received signal having higher priority exceeding a threshold).
As to claim 21, claim 21 is rejected the same way as claim 4.
As to claim 22, claim 22 is rejected the same way as claim 5.
As to claim 23, claim 23 is rejected the same way as claim 6.

Claim(s) 7-8 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Mukherjee as applied to claims 6 and 23 above respectively, and further in view of Jayawickrama et al. US 2020/0128472 A1 (hereinafter referred to as “Jayawickrama”).
As to claim 7, Jeon in view of Mukherjee teaches the method of claim 6.
Although Jeon in view of Mukherjee teaches “The method of claim 6,” Jeon in view of Mukherjee does not explicitly disclose “refraining from transmitting communications via the shared radio frequency spectrum band when the signal strength of the second reference signal exceeds a set limit”.
However, Jayawickrama teaches refraining from transmitting communications via the shared radio frequency spectrum band when the signal strength of the second reference signal exceeds a set limit (¶¶34 and 70: suspend transmission when particular threshold is exceeded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Jeon in view of Mukherjee by including “refraining from transmitting communications via the shared radio frequency spectrum band when the signal strength of the second reference signal exceeds a set limit” as taught by Jayawickrama because it provides Jeon in view of Mukherjee’s method with the enhanced capability of opportunistically using the shared resource without encroaching on the networks having priority access (Jayawickrama, ¶¶34 and 70).
As to claim 8, Jeon in view of Mukherjee teaches the method of claim 6.
Although Jeon in view of Mukherjee teaches “The method of claim 6,” Jeon in view of Mukherjee does not explicitly disclose “identifying…strength thresholds”.
However, Jayawickrama teaches identifying a plurality of signal strength thresholds, and wherein the reducing the transmission power for the one or more communications is based at least in part on the signal strength of the second reference signal relative to the plurality of signal strength thresholds (¶¶34, 62, and 70: utilizing multiple thresholds and suspending transmission, allowing restricted transmission, or allowing unrestricted transmission based on the multiple thresholds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Jeon in view of Mukherjee by including “identifying…strength thresholds” as taught by Jayawickrama because it provides Jeon in view of Mukherjee’s method with the enhanced capability of opportunistically using the shared resource without encroaching on the networks having priority access (Jayawickrama, ¶¶34 and 70).
As to claim 24, claim 24 is rejected the same way as claim 7.
As to claim 25, claim 25 is rejected the same way as claim 8.

Claim(s) 9, 15, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Jayawickrama.
As to claim 9, Jeon teaches the method of claim 1, wherein the determining the transmission power further comprises:
determining that the second network has a higher priority than the first network and has a first carrier frequency (§III.D).
Although Jeon teaches “The method…frequency,” Jeon does not explicitly disclose “reducing…frequency”.
However, Jayawickrama teaches determining that the second network has a higher priority than the first network and has a first carrier frequency;
reducing the transmission power for the one or more communications by a first reduction amount for communications in a first frequency band that at least partially overlaps the first carrier frequency;
reducing the transmission power for the one or more communications by a second reduction amount for communications in a second frequency band that is adjacent to the first carrier frequency; and
maintaining a nominal transmission power for the one or more communications in a third frequency band that is outside of a set range of the first carrier frequency (¶¶56-70; figures 3-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Jeon by including “reducing…frequency” as taught by Jayawickrama because it provides Jeon’s method with the enhanced capability of opportunistically using the shared resource without encroaching on the networks having priority access (Jayawickrama, ¶¶34 and 70).
As to claim 15, Jeon teaches the method of claim 1.
Although Jeon teaches “The method of claim 1,” Jeon does not explicitly disclose “determining…other priorities”.
However, Jayawickrama teaches determining that the received signal strength of the one or more other wireless nodes of the one or more other networks is below a threshold value or that a reservation signal from the one or more other networks is undetected; and
maintaining a nominal transmission power for the one or more communications irrespective of the first priority relative to the one or more other priorities (¶¶56-70: maintain unrestricted transmission if no interference is detected despite first access node being GAA (lowest priority) located in higher priority protected zone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Jeon by including “determining…other priorities” as taught by Jayawickrama because it provides Jeon’s method with the enhanced capability of opportunistically using the shared resource without encroaching on the networks having priority access (Jayawickrama, ¶¶70).
As to claim 26, claim 26 is rejected the same way as claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Khoshnevisan  et al., US 10,405,190 B2 – Channel Assignment in Shared Spectrum Based on Network Coverage Overlap and Network Weights
Damnjanovic et al., US 2021/0119748 A1 – Enhanced Ultra-Reliable/Low-Latency Communications Over-The-Air Mechanism for Shared Spectrum
Testa et al., WO 2021/137744 A1 – Control Network Node, Network Node and Methods Performed Therein
Sachs et al., US 2020/0259896 A1 – Industrial Automation with 5G and Beyond
Jeon et al., US 2020/0221305 A1 – Resource Reservation for Shared Spectrum Systems
Jeon et al., US 2020/0221307 A1 – Inter-Network Access Management for Shared Spectrum Systems

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469